People v Wiggins (2016 NY Slip Op 00535)





People v Wiggins


2016 NY Slip Op 00535


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2015-09311
 (Ind. No. 85-00284)

[*1]The People of the State of New York, plaintiff,
vRobert E. Wiggins, defendant.


Robert Wiggins, named herein as Robert E. Wiggins, Stormville, NY, defendant pro se.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Orange County, rendered February 13, 1986.
ORDERED that the application is denied.
The defendant has not establish his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., ROMAN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court